           Case 3:20-cr-00216-BR     Document 22   Filed 08/04/21   Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                             Case No. 3:20-CR-00216-BR

                     Plaintiff,                       CRIMINAL CASE
                                                      MANAGEMENT ORDER
v.


BENJAMIN BOLEN,


                     Defendant.


Scott Asphaug
Acting United States Attorney
Ashley Renee Cadotte
Assistant United States Attorney
1000 SW Third Avenue, Suite 600
Portland, OR 97204
(503) 727-1000
                     Attorneys for Plaintiff



Lisa Hay
Federal Public Defender
Bryan Francesconi
Assistant Federal Public Defender
101 SW Main St. Suite 1700
Portland, OR 97204
503-326-2123
                     Attorneys for Defendant




Page 1 - CRIMINAL CASE MANAGEMENT ORDER
            Case 3:20-cr-00216-BR           Document 22        Filed 08/04/21       Page 2 of 4




BROWN, Judge.

        Unless otherwise ordered by the Court, the parties shall comply with the following requirements

when requesting a continuance of the trial date and submitting trial documents.

        1. Motions to Continue: Any motion to continue trial must be in writing and submitted no later

than Noon on the Tuesday before the existing trial date. The Motion shall be accompanied by:

                a.      An affidavit or other source of evidence from which the Court may make factual

                        findings sufficient under the Speedy Trial Act to allow a continuance, including

                        but not limited to:

                        (1)     The calendaring history of the case, including the number of previous

                                continuances, and a computation of the time remaining under the Speedy

                                Trial Act calculated from the filing of the charging instrument or

                                Defendant's first appearance, whichever is later;

                        (2)     The reasons a continuance is necessary, stated with sufficient specificity
                                1
                                    to permit the Court to make findings concerning both the necessity for

                                and the extent of a continuance;

                        (3)     The facts from which the Court may conclude the moving Defendant

                                understands the rights provided by the Speedy Trial Act but agrees with

                                the proposed continuance for the purposes stated and the extent

                                requested;

                        (4)     The positions of all other parties concerning the proposed continuance;

                                and



        1
         If necessary to prevent disclosure of work product or other privileged material, a party may
submit an additional affidavit under seal setting out the facts that warrant a continuance.

Page 2 - CRIMINAL CASE MANAGEMENT ORDER
       Case 3:20-cr-00216-BR          Document 22        Filed 08/04/21        Page 3 of 4



                   (5)      A calculation of the time the moving Defendant has been in custody

                            solely because the Defendant is awaiting trial (18 U.S.C. § 3164(c)).

     2. Trial Documents

            a.     Seven (7) days prior to trial, the parties shall simultaneously file the following

                   pretrial documents:

                   (1)      all motions in limine:

                   (2)      trial memoranda;

                   (3)      proposed jury instructions following Ninth Circuit Model Jury

                            Instructions when possible (parties shall submit a complete set of jury

                            instructions, in plain text or rich text format (Word or WordPerfect

                            compatible) as an attachment to an email message sent to the Judge's

                            paralegal immediately following the electronic filing of the propose

                            instructions (see LR 51-1(d)(2));

                   (4)      proposed form of verdict;

                   (5)      proposed voir dire questions;

                   (6)      exhibit lists; and

                   (7)      witness lists, including summaries of any expert testimony.

            b.     Four (4)-days prior to trial, by 3:00 P.M., any responses to the above documents

                   shall be filed.




Page 3 - CRIMINAL CASE MANAGEMENT ORDER
         Case 3:20-cr-00216-BR         Document 22        Filed 08/04/21    Page 4 of 4




IT IS SO ORDERED.

       DATED this August 4, 2021.

                                         /s/ Anna J. Brown
                                      ANNA J. BROWN
                                      United States Senior District Judge




Paralegal: Bonnie Boyer
Phone: (503) 326-8355
Email:bonnie_boyer@ord.uscourts.gov




Page 4 - CRIMINAL CASE MANAGEMENT ORDER
